Citation Nr: 1402668	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, including as secondary to service-connected tinnitus.

2.  Entitlement to service connection for right knee condition.

3.  Entitlement to service connection for left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from September 1962 to March 1963 and active service from August 1971 to August 1975.  He appears to have subsequently served with the Air Force National Guard and as an Air Force Reserve retiree.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  In August 2013 the Board remanded the case for additional development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of higher ratings for hearing loss and tinnitus and entitlement to service connection for dizzy spells were raised by the record.  Specifically, in a May 2010 submission, the Veteran explicitly stated that his hearing loss and tinnitus had worsened and implicitly raised a claim of service connection for dizzy spells.  The Board referred these issues to the RO in its August 2013 remand, but the electronic claims file shows no evidence that the RO has taken any action with respect to these issues.  As they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred again to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of right and left knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's chronic headaches were not present in service or until many years thereafter and are not related to service or to an incident of service origin, including his service-connected tinnitus.  


CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by service; nor are they proximately caused or aggravated by service-connected tinnitus.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is 

necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, a letter sent in August 2008, prior to the decision on appeal, provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Pursuant to the August 2013 remand directives, the RO provided the Veteran with notice in August 2013 that expressly addressed the requirements for secondary service connection.  The case was last readjudicated in November 2013.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA and private treatment records have been obtained.  With respect to his claim for service connection for headaches, the Veteran has not identified any additional outstanding records that have not been requested or obtained.

Pursuant to the August 2013 remand, the Veteran was provided with a VA examination in October 2013.  The Board finds that the resulting opinion is adequate in order to evaluate the Veteran's headaches as it was based on a review of the claims file, interview, and examination of the Veteran.  Thus, the Board finds that, with respect to the issue of service connection for headaches, the AOJ substantially complied with the August 2013 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the basis of the prior determination or the element of the claim that was lacking to substantiate the claim for benefits.  However, the VLJ asked specific questions directed at identifying whether the Veteran meets the criteria for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that his headaches are secondary to his service-connected tinnitus; alternately he contends that they are directly related to service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  As this claim was filed in July 2008, the amended regulation applies.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence shows that the Veteran has a current disability of headaches.  A May 2013 letter from Dr. F states that he is being prescribed headache medication by a neurologist.  At the October 2013 VA examination he reported that the headaches started "about three years ago" (circa 2010).  The headaches are frontal, dull, and pressure-like and the pain is relieved by sitting down and Tylenol.  He reported the headache had worsened in the past three months.  The VA examiner diagnosed chronic headaches.

The only reference in the service treatment records (STRs) to headaches are a single November 1962 report of a headache.

After a review of the claims file, interview, and physical examination of the Veteran, the October 2013 VA examiner opined that it was less likely than not that the Veteran's current headaches were incurred in or caused by service.  He explained that the STRs did not show evidence of headaches in service and the November 1962 record was related to a viral infection of the upper respiratory tract that included headache, fever, and muscle pain as symptoms.  Additionally, the Veteran himself reported that his headaches began three years ago.  The VA examiner stated that the Veteran's headaches are more likely a syndrome that "clearly does not have its onset in service."  

The VA examiner also opined that the current headaches are less likely than not proximately due to, the result of, or aggravated by the Veteran's service-connected tinnitus.  His rationale is that "[a]mong many causes for headaches, tinnitus has not been shown to be associated with headache."  Moreover, "[t]innitus has not been shown to aggravate headache[s]."  The Board finds these opinions probative, as they provide clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that the Veteran has contended on his own behalf that his headaches are related to his tinnitus.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In this case, at his June 2013 hearing, the Veteran testified that he believes his headaches are caused and/or aggravated by his service-connected tinnitus.  He has also stated that the worsening of his tinnitus symptoms has occurred concurrently with the worsening of his headaches.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, causation and aggravation of chronic headaches falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  Here, while the Veteran is competent to describe his headache and tinnitus symptoms and their coincident timing, the Board accords his statements regarding the etiology of the claimed disorder little probative value as he is not competent to opine on such a complex medical question.  In contrast, the VA examiner took into consideration all the relevant facts in providing opinions, to include the Veteran's history, current medical condition, and other causes for his symptomatology.  Therefore, the Board accords greater probative weight to the 2013 VA opinion.

Based on the foregoing, there is no probative evidence of a nexus between the Veteran's current headaches and his military service, including causation or aggravation by his service-connected tinnitus.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

ORDER

Service connection for headaches is denied.


REMAND

The Veteran seeks service connection for right and left knee disabilities.  For the reasons that follow, his claims must be remanded.

The Veteran contends that he injured his knees while he was on a temporary active duty assignment (TDY) at an air base in Turkey in 1999.  The Veteran's service personnel records have not been associated with the claims file.  The two DD-214 Forms of record reflect ACDUTRA with the U. S. Marine Corps from September 1962 to March 1963, and active duty with the U. S. Air Force from August 1971 to August 1975.  STRs after July 1991 are unavailable.  The only information of record regarding the Veteran's duty status after 1975 is a document titled "Veterans Information Solution" that states that the Veteran has the following military history:

Air Force Reserve: 12/8/66 to 2/28/86
Air Force National Guard: 3/1/86 to 5/15/89
Air Force Reserve retiree:  5/16/89 to 9/30/03
Air Force Retired: 9/17/03.

Given the unclear duty status of the Veteran at the time of the claimed injury to the knees, the Boards' August 2013 remand directed the AOJ to obtain the Veteran's service personnel records dated after August 1975.  The AOJ was instructed to attempt to obtain these from all appropriate entities, including include the Air Force Reserve Personnel Center in Denver, Colorado (AFRPC), the National Personnel Records Center (NPRC), and the National Guard Bureau.  Specifically, the Board directed the AOJ to

[O]btain the Veteran's Official Military Personnel File (OMPF) and any relevant individual and/or unit records from all appropriate entities, to include the AFRPC, National Guard Bureau, JSRRC, and NPRC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and document such in the claims file.

In its post-remand August 2013 letter, the AOJ asked the Veteran to "Please let us know whether you deployed to Turkey in 1999 with a unit or individually and provide the circumstances of the deployment, means of transport to Turkey, and identify the unit with which you served in Turkey."  This request was in keeping with the Board remand directives.  However, when it did not receive a response from the Veteran to this letter, the AOJ ceased all efforts regarding personnel records.  Clearly, "all reasonable attempts" were not made to obtain the Veteran's OMPF and any relevant individual and/or unit records from all appropriate entities.  Moreover, the AOJ did not issue a formal determination that such records do not exist.  Therefore, these must be sought.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board draws the attention of the AOJ to the buddy statements of Mr. [redacted] (stating that the Veteran served with him on a TDY in Turkey); Mr. [redacted] (the Veteran's training officer during the 1999 field training in Izmir, Turkey); Mr. [redacted] (stating that he was stationed with the Veteran in Turkey and observed the Veteran's knee injury); and the Veteran's spouse (stating that he was deployed to Turkey in June 1999).  Mr. [redacted] and Mr. [redacted] both provided contact phone numbers and offered to be of further assistance.  

The August 2012 Statement of the Case (SOC) stated that there was insufficient information to allow verification of Mr. [redacted] and his statement.  However, Mr. [redacted] provided a telephone number and his social security number.  While the phone number has no area code, it was received by the San Antonio Outbased Office and thus the San Antonio area codes (including 210) should be attempted.  The SOC also states that the AOJ contacted Mr. [redacted] by telephone but his "memory was failing" and he could not remember the date of the injury on his own retirement from the Air Force.  Hearing testimony shows that Mr. [redacted] may be suffering from Parkinson's disease.  However, while his memory may be affected for dates, his very lucid buddy statement provides a clear date of 1999 and as the former training officer for the unit he may have order papers or information regarding the unit number that could be used to locate the Veteran's personnel records.  On remand, the AOJ should attempt to contact both of these gentlemen for information regarding the Veteran's unit number.  

Finally, the AOJ should also attempt to contact Defense Finance and Accounting Services (DFAS) to verify the Veteran's post-1975 service via payroll records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send a letter to the Veteran:

a)  Ask him to identify the unit(s) with which he served when he deployed to Turkey in 1999.  Ask him to state the circumstances of the deployment and the means of transport to Turkey.  

b)  Notify him that he may submit additional lay statements from himself, as well as from individuals such as friends or family members, who have first-hand knowledge of 1) his service in Turkey in 1999, 2) his unit number, or 3) the onset and/or recurrence of his knee symptoms during and/or since service.  The Veteran should also be invited to contact any former service colleague to determine whether they have any additional information regarding his reported service in Turkey, to include any orders.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  Attempt to contact Mr. [redacted] and Mr. [redacted] to identify the unit with which the Veteran served in Turkey in 1999.

3.  Obtain the Veteran's Official Military Personnel File (OMPF) and any relevant individual and/or unit records, physically or electronically, from all appropriate entities, to include the AFRPC, National Guard Bureau, JSRRC, NPRC, and DFAS.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and document such in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


